Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 101
Claim 16 appears to be statutory based on the computer storage media being described in the specification to be restricted to volatile and nonvolatile, removable and non-removable media used for the storage of computer-readable instructions and also clearly recited as not comprising signals per se (see paragraph 94).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Mardenbegi et al. (US 2016/0283455) does not teach nor suggest in detail the limitations of “recording a video of a scene through a head-mounted display device; receiving a first audio signal at the head-mounted display device, the audio signal capturing a voice of a user of the head-mounted display device; performing audio analysis on the first audio signal to recognize a voice tag solicitation command; in response to the tag solicitation command, building a list of tags that are relevant to the scene; outputting the list of tags for display through the head-mounted display device; receiving a second audio signal at the head-mounted display device while the video is at a particular duration point, the audio signal capturing the voice of the user of the head-mounted display device; performing audio analysis on the second audio signal to recognize a tag from the list of tags; and storing an association of the tag with the particular duration point of the video in a computer storage” as recited in Independent claim 1; “receiving an audio signal at a head-mounted display device while the head-mounted display device is recording a video of a scene, the audio signal capturing a voice of a user of the head-mounted display device; performing audio analysis on the audio signal to identify a tag initiation command issued by a user of the head-mounted display device, wherein the tag initiation command comprises a tag activation word and a tag description; and receiving an additional audio signal; performing audio analysis on the audio signal to identify a display tag command to show tags; building a list of tags that are relevant to the scene; outputting the list of tags for display through the head-mounted display device; and storing an association of the tag description with a particular duration point of the video in a computer storage, wherein the particular duration point coincides with a point in time when the audio signal was received” as recited in Independent claim 8; “receiving a first audio signal at a computing device, the audio signal capturing a voice of a user of the computing device; performing audio analysis on the first audio signal to identify a tagging initiation command issued by a user of the computing device; building a list of tags that are relevant to a scene captured by a camera associated with the computing device; outputting the list of tags for display through the computing device; receiving a second audio signal at the computing device, the audio signal capturing the voice of the user of the computing device; performing audio analysis on the second audio signal to identify a tag from the list of tags; and storing an association of the tag with a particular duration point of a video subsequently recorded by the computing device” as recited in Independent claim 16; and in combination with all the elements of each independent claims, as argued by the applicants (In remarks filed on 2/26/2021 as well as Figs. 5-9 and corresponding disclosure of Applicant’s enabling portions of the specification). Mardenbegi teaches a system that allows a user wearing a HMD to use an audio command to place a tag on a current image captured by the camera. In doing so, the user is able to place a tag based on the user’s utterance. The tag is displayed a second time, but during review of the footage captured by the camera on the HMD. Whereas, as stated above, Applicant’s claimed invention is towards receiving a first audio signal at a computing device, the audio signal capturing a voice of a user of the computing device; performing audio analysis on the first audio signal to identify a tagging initiation command issued by a user of the computing device; building a list of tags that are relevant to a scene captured by a camera associated with the computing device; outputting the list of tags for display through the computing device; receiving a second audio signal at the computing device, the audio signal capturing the voice of the user of the computing device; performing audio analysis on the second audio signal to identify a tag from the list of tags; and storing an association of the tag with a particular duration point of a video subsequently recorded by the computing device (as in claims 1 and 16) and receiving an audio signal at a head-mounted display device while the head-mounted display device is recording a video of a scene, the audio signal capturing a voice of a user of the head-mounted display device; performing audio analysis on the audio signal to identify a tag initiation command issued by a user of the head-mounted display device, wherein the tag initiation command comprises a tag activation word and a tag description; and receiving an additional audio signal; performing audio analysis on the audio signal to identify a display tag command to show tags; building a list of tags 
Furthermore, the underlined claim limitations as recited in claims 1, 8 and 16 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-11 and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481